NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 10 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSE SOTO-MONTANO, AKA Jose                      No.   14-71343
 Montano, AKA Jose Soto,
                                                  Agency No. A205-710-440
                  Petitioner,

   v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Jose Soto-Montano, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for protection under

the Convention Against Torture (“CAT”). Our jurisdiction is governed by

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Soto-
Montano’s request for oral argument as set forth in his opening brief.
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008), and we deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of CAT protection

because Soto-Montano failed to establish it is more likely than not he would be

tortured if returned to Mexico. See Blandino-Medina v. Holder, 712 F.3d 1388,

1348 (9th Cir. 2013) (affirming denial of CAT where “rather than presenting hard

evidence of a probability” of torture, petitioner “merely presented a series of worst-

case scenarios.”). Soto-Montano’s contention that the agency violated his due

process rights is unexhausted so we lack jurisdiction over this claim, see Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004), and his contentions that the IJ ignored

evidence or erred in her analysis are unpersuasive. Thus, we deny the petition for

review as to Soto-Montano’s CAT claim.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                14-71343